                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

    WILLIAM BUCK, #R21689,                           )
    and JOHN DOES,                                   )
                                                     )
                  Plaintiff,                         )
                                                     )   Case No. 18−cv–02125−SMY
    vs.                                              )
                                                     )
    JOHN BALDWIN,                                    )
    DEBBIE KNAUER,                                   )
    SGT. RIGDON,                                     )
    C/O PUXDOM,                                      )
    C/O EDWARDS,                                     )
    C/O MALLORY,                                     )
    C/O HALLE,                                       )
    C/O WEAVER,                                      )
    HUNZICKER,                                       )
    LT. LONG,                                        )
    SABRINA FOX,                                     )
    CHERYL HANSON,                                   )
    EMILY RUSKINS,                                   )
    LT. SAMUELS,                                     )
    I.A. GARDINER,                                   )
    I.A. PHELPS,                                     )
    UNKNOWN PARTY,                                   )
    MS. PAPPAS,                                      )
    SHARON SIMPSON                                   )
    and MICHAEL MELVIN,                              )
                                                     )
                  Defendants.                        )

                               MEMORANDUM AND ORDER
YANDLE, District Judge:

          Plaintiff William Buck, an inmate of the Illinois Department of Corrections (“IDOC”)

currently incarcerated at Pontiac Correctional Center (“Pontiac”), brings this action pro se pursuant

to 42 U.S.C. § 1983. 1 (Doc. 1). In the Complaint, Plaintiff alleges that he was subjected to



1
 Plaintiff designated this action as one brought pursuant to 42 U.S.C. § 1983 and the Federal Tort Claims
Act (“FTCA”), 28 U.S.C. §§ 1346, 2671-2680, but failed to name the proper defendant for an FTCA claim
                                                   1
constitutional deprivations at Menard Correctional Center (“Menard”) and Pontiac Correctional

Center (“Pontiac”) when prison officials assaulted him and denied him medical treatment for his

injuries. (Doc. 1, pp. 10-19). Plaintiff 2 brings claims against Menard officials, 3 Pontiac officials,4

and IDOC Director Baldwin for violations of his rights under the Eighth and Fourteenth

Amendments and the Prison Rape Elimination Act (“PREA”). (Id.). He requests money damages

and injunctive relief. (Doc. 1, p. 18).

        This case is now before the Court for preliminary review of the Complaint. See 28 U.S.C.

§ 1915A. Section 1915A requires the Court to screen prisoner Complaints to filter out non-

meritorious claims. 28 U.S.C. § 1915A(a). Any portion of a Complaint that is legally frivolous

or malicious, fails to state a claim for relief, or requests money damages from a defendant who is

immune from such relief must be dismissed. 28 U.S.C. § 1915A(b). At this juncture, the factual

allegations of the pro se Complaint are liberally construed. Rodriguez v. Plymouth Ambulance

Serv., 577 F.3d 816, 821 (7th Cir. 2009). The Court must also consider whether any claims are

improperly joined and subject to severance or dismissal. See George v. Smith, 507 F.3d 605, 607

(7th Cir. 2007).

                                            The Complaint

        Plaintiff makes the following allegations in the Complaint: Plaintiff was targeted for a

prison guard assault as a result of an IDOC policy or custom of conspicuously labeling certain



(i.e., United States) or bring any claims against federal officials. The FTCA claim is therefore considered
dismissed without prejudice from this action for failure to state a claim.
2
  Plaintiff brings these claims on behalf of himself and other similarly situated “John Does,” and he seeks
class certification. (Doc. 1, pp. 1, 18). His request for class certification is addressed herein.
3
  Plaintiff names the following Menard officials as defendants: Sergeant Rigdon, Officer Puxdom, Officer
Edwards, Officer Mallory, Officer Halle, Officer Weaver, Lieutenant Samuels, Internal Affairs Officer
Gardiner, Internal Affairs Officer Phelps, Ms. Pappas, Miss R (unknown mental health professional), and
Hunzicker (transportation officer).
4
  Plaintiff names the following Pontiac officials as defendants: Lieutenant Long, Sabrina Fox, Cheryl
Hanson, Emily Ruskins, Sharon Simpson, Michael Melvin, and Debbie Knauer.
                                                    2
inmates as “staff assaulters” on their photo identification cards and requiring them to wear black-

and-white “striper” jumpsuits. (Doc. 1, pp. 16-17). The label typically attached after an inmate

was disciplined for a staff assault and completed his punishment. Plaintiff was falsely labeled as

a “staff assaulter” pursuant to this policy and targeted for an assault by Menard officials. He was

then denied medical treatment for his injuries at Menard and Pontiac. IDOC Director John

Baldwin was aware of and condoned the policy or custom. (Id.).

                                             A.      Menard

        As Plaintiff stood outside of the cage near Menard’s West House on June 16, 2017, an

armed tower guard responded to a “commotion” by ordering all inmates to “get down.” (Doc. 1,

pp. 10-12). Instead of following the order, Plaintiff told the guard to shoot him, which prompted

the guard to begin firing shots. 5 Correctional Officers Puxdom, Edwards, Mallory, Halle and

Weaver threw Plaintiff to the ground and began kicking and punching him as they cuffed him

behind the back. Sergeant Rigdon then sprayed Plaintiff in the eyes with pepper spray. As Plaintiff

was carried away, Puxdom yelled, “Make sure you get in his ass.” Plaintiff then felt something

penetrate his anus as Halle, Mallory, and Weaver pulled down his pants. At the same time, an

officer tried to “pull out his right eye.” (Id.). Lieutenant Samuels was present but never intervened.

(Doc. 1, p. 14).

        The officers took Plaintiff to Menard’s health care unit (“HCU”) where Miss R and Ms.

Pappas denied him mental health and/or medical treatment. (Doc. 1, p. 11). Mallory and Halle

then took Plaintiff to the shower where Officer Phelps tried to videotape him showering as

Lieutenant Halle, Sergeant Lindenberg, and Sergeant Jones threatened him. (Id.). Before he could

rinse the pepper spray from his body, Plaintiff was taken in a jumpsuit to meet with Officers Phelps


5
 Plaintiff is seriously mentally ill and suffers from suicidal tendencies when he is not medicated. (Doc. 1,
p. 10). He “had not been getting his psych meds” in the days leading up to this incident. (Id.).
                                                     3
and Gardiner. (Doc. 1, p. 12). They refused to send him for treatment of broken bones in his

hands, jaw, and ribs and for “partial” blindness. Plaintiff was instead placed in a cell and denied

a food tray by Sergeant Jones. After repeatedly calling out for help with his medical and mental

health issues, Officer Hunzicker forced Plaintiff into a “small dog cage” in the back of a van and

transported him in restraints to Pontiac. (Id.). When dropping him off in Pontiac’s HCU,

Hunzicker told the staff not to treat him. (Doc. 1, pp. 12-17).

                                          B.     Pontiac

       At Pontiac, Plaintiff was given a jumpsuit and placed in an empty concrete cell in the North

Cell House with no mattress, no running water, no bedding, and no clothing. (Doc. 1, pp. 14-15).

He filed emergency grievances seeking medical treatment with Knauer, Melvin, and Simpson to

no avail. Plaintiff then used his jumpsuit to attempt suicide. As he did so, Lieutenant Long opened

the chuckhole and sprayed Plaintiff with pepper spray. (Id.). He was then taken to the “bullpen”

and chained to a bench until he was transferred to another concrete cell with no mattress or running

water. (Doc. 1, p. 13). MHP Todd Nelson ignored his requests for medical and mental health

treatment. Internal Affairs Officer Michelin passed by Plaintiff’s cell and said, “[T]hey got you

good.” (Id.). Nurse Sabrina Fox and three officers then asked Plaintiff if he was “sure” he wanted

to file a PREA complaint after also asking if they “g[o]t deep” and whether it “fe[lt] good.” (Id.).

The officers denied Plaintiff’s request for medical treatment. Officers would not feed Plaintiff and

“constantly” threatened him. (Id.).

       Assistant Warden Ruskins denied Plaintiff’s request for medical treatment and

psychotropic medications on June 19, 2017. (Doc. 1, p. 14). However, a federal monitor scheduled

a medical examination for Plaintiff and made sure he received psychotropic, heart, and asthma

medication on the same date. When Plaintiff met with Nurse Hanson and complained of broken



                                                 4
bones, partial left-eye blindness, and total right-eye blindness, she gave him eyedrops and

scheduled an appointment with an eye doctor. However, she refused to treat his fractures and pain.

P.A. Ojelade ordered x-rays, pain medication, and a referral to an eye doctor several weeks later.

Plaintiff suffered permanent right-eye blindness due to the delay in treatment. (Id.).

                                            Discussion

       Based on the allegations in the Complaint, the Court finds it convenient to divide the pro

se action into the following enumerated Counts:

       Count 1:        Baldwin created, implemented, or condoned a policy or custom of labeling
                       certain inmates as “staff assaulters” by issuing them special photo
                       identification and requiring them to wear black-and-white “stripers” that
                       endangered their safety, health, and well-being in violation of the Eighth
                       and/or Fourteenth Amendments.

       Count 2:        Puxdom, Edwards, Mallory, Halle, Weaver, and Rigdon violated Plaintiff’s
                       rights under the Eighth and/or Fourteenth Amendments at Menard by using
                       excessive force against him on June 16, 2017.

       Count 3:        Puxdom, Mallory, Halle, and Weaver violated Plaintiff’s rights under the
                       Eighth and/or Fourteenth Amendments and/or PREA by pulling his pants
                       down and penetrating his anus at Menard on June 16, 2017.

       Count 4:        Samuels violated Plaintiff’s rights under the Eighth and/or Fourteenth
                       Amendments at Menard by failing to intervene to stop the use of excessive
                       force against him on June 16, 2017.

       Count 5:        Miss R, Pappas, Phelps, and Gardiner violated Plaintiff’s rights under the
                       Eighth and/or Fourteenth Amendments by denying him adequate medical
                       care for his assault-related injuries at Menard on June 16, 2017.

       Count 6:        Mallory, Halle, Phelps, and Gardiner violated Plaintiff’s rights under the
                       Eighth and/or Fourteenth Amendments by verbally threatening him and
                       attempting to videotape him as he attempted to wash pepper spray from his
                       body in the shower at Menard on June 16, 2017.

       Count 7:        Defendant Hunzicker violated Plaintiff’s rights under the Eighth and/or
                       Fourteenth Amendments by using excessive force to place him in a cage
                       and transport him from Menard to Pontiac on June 16, 2017.

       Count 8:        Long violated Plaintiff’s rights under the Eighth and/or Fourteenth

                                                  5
                          Amendments by responding to his suicide attempt by spraying him with
                          pepper spray at Pontiac on or around June 16, 2017.

        Count 9:          Long subjected Plaintiff to unconstitutional conditions of confinement in
                          violation of the Eighth and/or Fourteenth Amendments by placing him in a
                          concrete cell without proper clothing, bedding, or running water at Pontiac
                          on or around June 16, 2017.

        Count 10:         Knauer, Melvin, Simpson, Hanson, Fox, and Ruskins violated Plaintiff’s
                          rights under the Eighth and/or Fourteenth Amendments and PREA by
                          denying him adequate medical treatment for his assault-related injuries at
                          Pontiac on or around June 16, 2017.

        Count 11:         Knauer, Melvin, Simpson, Hanson, Fox, and Ruskins violated Plaintiff’s
                          rights under the Eighth and/or Fourteenth Amendments and PREA by
                          denying him adequate mental health treatment for his assault-related
                          injuries and suicide attempt at Pontiac on or around June 16, 2017.

Any other claim that is mentioned in the Complaint but not addressed herein should be

considered dismissed without prejudice as inadequately pled under Twombly. 6

                                           Preliminary Dismissals

        Plaintiff seeks permission to bring a class action on behalf of unknown plaintiffs (“John

Does”) who are similarly situated. (Doc. 1, pp. 1, 18). However, Plaintiff Buck is the only plaintiff

who signed the Complaint (Doc. 1, p. 19), Motion for Leave to Proceed in forma pauperis (Doc.

2, p. 3), and Motion for Recruitment of Counsel (Doc. 3, p. 2). No other individuals were involved

in preparing the pleadings or filing this lawsuit. A prisoner bringing a pro se action cannot

represent a class of plaintiffs. See Lewis v. Lenc-Smith Mgf. Co., 784 F.2d 829, 831 (7th Cir.

1986); FED. R. CIV. P. 11. Therefore, Plaintiff's request for class certification will be denied and

Co-Plaintiffs John Does will be dismissed from the case without prejudice.

        Additionally, Plaintiff mentions certain individuals in his statement of claim but does not

identify them as defendants, including Sergeant Lindenberg, Sergeant Jones, MHP Todd Nelson,


6
 See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).
                                                         6
P.A. Ojelade, and Michelin. Therefore, the Court will not treat these individuals as defendants.

See FED. R. CIV. P. 10(a); Myles v. United States, 416 F.3d 551, 551-52 (7th Cir. 2005) (defendant

must be “specif[ied] in the caption” to be properly considered a party). Any claims against these

and any other non-parties should be considered dismissed without prejudice.

                                    Severance: Pontiac Claims

       Plaintiff’s claims are also improperly joined in this action. The claims fall into two distinct

groups: (1) claims arising at Menard on June 16, 2017 (Counts 1 through 7) (“Menard claims”);

and (2) claims arising at Pontiac on and after June 16, 2017 (Counts 8 through 11) (“Pontiac

claims”). They involve different groups of defendants at different prisons and arise from separate

transactions or occurrences. Thus, Plaintiff cannot proceed with these claims in the same lawsuit.

See FED. R. CIV. P. 18, 20(a)(2); George v. Smith, 507 F.3d at 607; Wheeler v. Talbot, 695 F. App’x

151 (7th Cir. 2017); Owens v. Godinez, 860 F.3d 434, 436 (7th Cir. 2017).

       The Court has broad discretion under Federal Rule of Civil Procedure 21 when deciding

whether to sever claims or to dismiss improperly joined defendants. See Owens v. Hinsley,

635 F.3d 950, 952 (7th Cir. 2011). In this case, the Court will exercise its discretion and SEVER

the Pontiac claims (Counts 8 through 11) into a separate action with a newly assigned case

number. Further, because the Pontiac claims arose at a facility located in the federal judicial

district for the Central District of Illinois, see 28 U.S.C. § 93(b), the Court finds that the Central

District of Illinois is the appropriate forum for the hearing and determination of Counts 8 through

11 because a substantial part of the events or omissions giving rise to those claims occurred there.

28 U.S.C. § 1391(b). The Clerk of Court will be directed to transfer the severed case to the

Central District of Illinois – Peoria Division for all further action once the new case is opened.




                                                  7
28 U.S.C. §§ 1391(b), 1404(a). The Menard claims (Counts 1 through 7) shall remain in this

action and will be screened in a separate order.

                                           Disposition

        IT IS HEREBY ORDERED that Plaintiff’s request for class certification is DENIED,

and Co-Plaintiffs JOHN DOES are DISMISSED without prejudice from this action.

        IT IS FURTHER ORDERED that all PONTIAC CLAIMS, including COUNTS 8, 9,

10, and 11, are SEVERED into a new case against Defendants LONG, FOX, HANSON,

RUSKINS, SIMPSON, MELVIN and KNAUER, which shall be captioned: WILLIAM BUCK,

Plaintiff vs. LIEUTENANT LONG, SABRINA FOX, CHERYL HANSON, EMILY

RUSKINS, SHARON SIMPSON, MICHAEL MELVIN, and DEBBIE KNAUER,

Defendants.

        In the new case, the Clerk is DIRECTED to file the following documents:

        1) The Complaint (Doc. 1);
        2) Plaintiff’s Motion for Leave to Proceed in forma pauperis (Doc. 2);
        3) Motion for Recruitment of Counsel (Doc. 3); and
        4) This Memorandum and Order Severing Case.

Once the new case is opened, the Clerk is DIRECTED to TRANSFER it to the United States

District Court for the Central District of Illinois for such further proceedings as that court may

deem appropriate. No summons shall issue in this action unless so directed by the transferee court.

        The Clerk of Court is DIRECTED to TERMINATE Co-Plaintiffs JOHN DOES and

Defendants LONG, FOX, HANSON, RUSKINS, SIMPSON, MELVIN and KNAUER as

parties in CM/ECF and ADD Defendant MISS R. in place of UNKNOWN DEFENDANT in

this action.




                                                   8
       IT IS FURTHER ORDERED that the only claims remaining in this action are all

MENARD CLAIMS, including COUNTS 1, 2, 3, 4, 5, 6, and 7, against Defendants BALDWIN,

PUXDOM, EDWARDS, MALLORY, HALLE, WEAVER, HUNZICKER, RIGDON,

SAMUELS, MISS R., PAPPAS, PHELPS, and GARDINER.                        The Clerk of Court is

DIRECTED to caption this case: WILLIAM BUCK, Plaintiff vs. JOHN BALDWIN, C/O

PUXDOM, C/O EDWARDS, C/O MALLORY, C/O HALLE, C/O WEAVER, OFFICER

HUNZICKER, SERGEANT RIGDON, LT. SAMUELS, MISS. R., MS. PAPPAS, I.A.

PHELPS, and I.A. GARDINER, Defendants.

       No service will be ordered on the defendants in either case until the Section 1915A review

is completed.

       IT IS SO ORDERED.

       DATED: 3/11/2019

                                                    s/ STACI M. YANDLE
                                                    U.S. District Judge




                                               9
